Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of  35 U.S.C. 112(a): 
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 6 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  Regarding claim 6, the original disclosure does not describe how the learner is configured to learn a relationship among a triggering condition of the instruction, content of the instruction, and a probability of occurrence of deviation in a management rule of the article on the basis of information acquired by the deriver.  Additionally, the original disclosure does not describe how the learner is configured to learn a combination of the triggering condition and the content of the instruction in which the probability of occurrence of deviation in the management rule becomes equal to or less than a threshold value.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 8, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Benjamin  (U.S. Patent Application Publication No. 2016/0260059).
	Regarding Claim 1, Benjamin discloses a logistics support device comprising:  a deriver configured to perform, when a storage configured to store an article is mounted in a moving body and stays at a work place at which work is performed on the article stored in the storage in a delivery business, statistics processing on environmental information on an environmental change inside the storage (see [0148] “detecting a higher temperature that has begun to drop, which may indicate the cargo is loaded and the door has been closed, allowing refrigeration to begin,” [0171] “a decrease in light, and temperature data indicates a temporary increase in temperature, this may indicate the cargo door was opened at the checkpoint, the cargo was inspected, and the door was shut”); and
	an instruction controller configured to output an instruction on the basis of a result of the statistics processing of the deriver when the storage configured to store the article is mounted in the moving body and delivery of the article is performed (see [0090] “the device may include the electronics used to take measurements relating to the cargo and/or vehicle (e.g., temperature of the cargo, location of the vehicle, etc.) and transmit the measurements to the remote server. The remote server may include the functionality to process the measurements and perform actions based on the processing, such as providing alerts. In some implementations, the remote server may transmit commands back to the portable device based on the processing causing the device to change one or 
	Regarding Claim 2, Benjamin discloses wherein the instruction controller outputs an instruction to change an internal environment of the storage before arrival at the work place at which work is performed on the article stored in the storage in the delivery business (see [0090] “take measurements relating to the cargo and/or vehicle (e.g., temperature of the cargo, location of the vehicle, etc.) and transmit the measurements to the remote server. The remote server may include the functionality to process the measurements and perform actions based on the processing … transmit commands back to the portable device based on the processing causing the device to change one or more settings,” [0115] “sensor data, which can be used by portable monitoring device 106 and remote server 114 for generating alerts, monitoring goods, adjusting power management settings, and the like. For example, portable monitoring device 106 may include a temperature sensor 220 for detecting a current temperature level in transport vehicle 102,” [0057] “a first time period during which the cargo is being cooled to a target temperature or a second time period after the cargo reaches a destination location”).
	Regarding Claim 3, Benjamin discloses wherein the instruction controller detects an approach to the work place on the basis of one or both of positional information associated with the storage and information indicating a delivery work status of the article (see [0002] “monitoring activities at the vehicle or remotely from the vehicle, including monitoring … a location of the vehicle relative to its destination or path, a current vehicle status (e.g., if the vehicle is stopped or moving slowly),” [0096] “If the location data indicates that the transport vehicle has arrived at its destination, or is within a geographic area around the destination, the portable monitoring device may determine an end of trip 
	Regarding Claim 4, Benjamin discloses wherein the instruction controller detects an approach to the work place on the basis of at least one of the work place at which work is performed on the article stored in the storage, a distance between the positional information associated with the storage and the4Docket No. 525271USPreliminary Amendment work place, and a predicted time until the moving body in which the storage is mounted arrives at the work place (see [0015] “determining a distance from a current location of the portable monitoring device to the destination; determining a first time at which delivery of the cargo is scheduled to be completed; estimating a second time at which the cargo is expected to be delivered using the distance,” [0210] “the reporting and/or monitoring rates may be adjusted using a time and/or distance elapsed during the current trip and/or an estimated time and/or distance to the destination for the trip”).
	Regarding Claim 5, Benjamin discloses wherein the instruction controller outputs the instruction to an environment controller which controls the internal environment of the storage (see [0152] “The temperature is shown dropping after the temperature rise, which may be in reaction to an action taken in response to the alert, such as a change in operating parameters (e.g., of the refrigeration system) through a command sent from remote server 114 or intervention by a human, such as an occupant of transport vehicle 102”).
	Regarding Claims 8 and 9, Benjamin discloses a logistics support method comprising:  by a computer of a logistics support device, and a non-transitory computer-readable storage medium that stores a computer program to be executed by a computer of a logistics support device to perform at least:  performing, when a storage configured to store an article is mounted in a moving body and stays at a work place at which work is performed on the article stored in the storage in a delivery business, statistics processing on environmental information on an environmental change inside the storage (see [0148] “detecting a higher temperature that has begun to drop, which may indicate the cargo is loaded and the door has been closed, allowing refrigeration to begin,” [0171] “a decrease in light, and temperature data indicates a temporary increase in temperature, this may indicate the cargo door was opened at the checkpoint, the cargo was inspected, and the door was shut”); and
	outputting an instruction on the basis of a result of the statistics processing when the storage configured to store the article is mounted in the moving body and delivery of the article is performed (see [0090] “the device may include the electronics used to take measurements relating to the cargo and/or vehicle (e.g., temperature of the cargo, location of the vehicle, etc.) and transmit the measurements to the remote server. The remote server may include the functionality to process the measurements and perform actions based on the processing, such as providing alerts. In some implementations, the remote server may transmit commands back to the portable device based on the processing causing the device to change one or more settings,” [0017] “transmit a command to the portable monitoring device configured to cause the portable monitoring device to implement the change to the at least one of the first period or the second period,” [0152] “alert module 216 may generate a high temperature alert to transmit to remote server 114”).
Allowable over Prior Art

Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and rewritten to overcome the 35 U.S.C. 112(a) rejection.


The following is a statement of reasons for the indication of allowable subject matter:  
	Claim 6 would be allowable for disclosing a learner configured to learn a relationship among a triggering condition of the instruction, content of the instruction, and a probability of occurrence of deviation in a management rule of the article on the basis of information acquired by the deriver, and learn a combination of the triggering condition and the content of the instruction in which the probability of occurrence of deviation in the management rule becomes equal to or less than a threshold value.  
	Benjamin discloses the triggering condition of the instruction, the content of the instruction, and the probability of occurrence of deviation in a management rule.  However, Benjamin does not disclose a learner or the process of learning relationships between the triggering condition, the content of the instruction, and the probability of occurrence of deviation in the management rule.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Weiss (U.S. Patent No. 4,844,622) teaches recognizing that there is a risk of spoilage due to elevated temperatures.
	Watanabe (U.S. Patent No. 5,927,078) teaches performing statistics processing to determine that repeatedly opening and closing a heat-insulating door causes an average interior temperature to rise.
	Lee (U.S. Patent Application Publication No. 2015/0121919) teaches a method of learning the failure to reach target temperatures and the simultaneous cooling of the refrigerator compartment and the freezer compartment.

	Ammler (U.S. Patent Application Publication No. 2016/0116061) teaches that when a temperature exceeds a threshold, a requirement for cooling is recognized and cooling is performed.
	Bose (U.S. Patent Application Publication No. 2016/0196527) teaches a process wherein, if quality management system predicts the temperature will cross a threshold during shipment, actionable insight logic may cause a refrigerated unit to automatically reduce its temperature.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUANE MOORE whose telephone number is (571)272-7544.  The examiner can normally be reached on Mon-Fri 9:00-5:30.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY ZIMMERMAN can be reached on (571)272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
/D.N.M./Examiner, Art Unit 3628       

/JEFF ZIMMERMAN/Supervisory Patent Examiner, Art Unit 3628